 

 

 

\OOO\]O'\U`l-b

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

  

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

      

CHARLES J. LEE, Bar #221057 ‘

Assistant F ederal Defender

Branch Chief, Fresno Office NUV 15 2018

2300 Tulare Street, Suite 330 _ cLEFiK, u.a.”ms"mlcr count
Fresno, Califomia 93721_2226 aAsTERN DlsTmc'r 01= cAL FoaNl/l.
relephone: (559) 487-5561 BY DEPUWCLERK ‘3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. l:06-cr-00425 LJO

)
Plaintiff, )

) APPLICATION AND '['P'ROPUS'ED}~

v. ) ORDER APPOINTING COUNSEL
)
ROBERT WESLEY FRANZ, )
)
Defendant. )
)

 

Defendant, Robert Wesley Franz, through the Federal Defender for the Eastem District of
California, hereby requests appointment of counsel for the purpose of seeking early termination of his
supervised release.

Mr. Franz previously had retained counsel, but submits the attached Financial Aff`idavit as
evidence of his inability to retain counsel at this time. On March 27, 2008, Mr. Franz pled guilty to Count
2 of the Indictment, -namely, 18 U.S.C. § 2252(a)(4)(B) ~ Possession of Material Involving the Sexual l
Exploitation of Minors (Doc. 32). On June 23, 2008, Mr. Franz was sentenced to one day custody, a $100
special assessment, and 180 months supervised release (Doc. 35). In or about July of 2013, Mr. Franz
considered seeking early termination of his supervised release. Hence, on July 26, 2013, a Notice of
Attorney Appearance was filed by Assistant F ederal Defender Jerome Price for that purpose (Doc. 37).
However, in or about August of 2014, Mr. Franz decided not to pursue early termination
//

/

 

 

 

\OOO\]O\klI-ILL»JN'-‘

N[\)[\)NN[\.)NNN»_¢,_-»_-»-a»_o»-o»_¢»_a»_-»_a
o°\lc\L/l-BWN'_‘O\D®\’O\LJ`|-PWN'_‘O

 

After reviewing Mr. Franz’s Financial Affidavit, it is respectfully recommended that counsel be

appointed to assist him.

Dated: November ,2018 (\/ />6¢7

RL S J. L li
Assistant F ederal Defender
Branch Chief, Fresno Office

 

 

 

 

kliwa

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Having satisfied the Court that the defendant is financially unable to retain counsel at this time, the

Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.

Dated: November -

,2018

ORDER

 

 

